DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2021 has been entered.

Status
This Office Action is in response to the communication filed on 9 June 2021.  Claims 15-20 have been cancelled, claims 1, 5, and 8 have been amended, and no new claims have been added.  Therefore, claims 1-14 and 21-22 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112, second paragraph; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore the Examiner places new grounds of rejection.
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 June 2021 was filed after the mailing date of the application on 25 September 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The Examiner notes that Applicant never appears to offer a definition of what is meant by “insight” or “insights”, nor what the scope of that/those term(s) may mean. Therefore, where the specification is apparently the best indication of the scope or 
The Examiner specifically asked what this term meant or encompassed at Interview on 26 February 2021 and Applicant responded that advertisements, promotions, offers, etc. as targeted content would be considered to be an insight.
As such, the term “insight” or “insights” is a very broad term that is interpreted as including advertisements, promotions, recommendations, offers, suggestions, and/or interests or preferences - including information that may be used to generate, e.g., recommendations, offers, suggestions, etc.

The Examiner notes that dependent claim 22 recites “deactivate the front-facing image capture device after capturing the self-captured image”; however, the only discussion of this is Applicant ¶¶ 0297 and 0300 mentioning the same deactivating. There is no discussion regarding how this is done, or what extent or granularity is associated with the term “deactivate” – does merely not taking another picture/image 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a computing device (claims 1-7 and 21-22) and method (claims 8-14), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a computing device, comprising: a processing unit comprising a processor; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the computing device to: passively capture global positioning system data of the computing device over a period of time; transmit the passively captured global positioning system data to a first computing system for storage; execute an application on the computing device, executing the application including: receive user input including photographic identifying information of a user; transmit the photographic identifying information of the user to a second computing system for comparison with pre-stored user identifying information associated with the user; capture voice data of a user; transmit the voice data to the second computing system for comparison with pre-stored voice data associated with the user; receive, from the second computing system, an indication that the user is authenticated based on the comparison of the identifying information of the user and the pre-stored photographic identifying information and the comparison of the captured voice data to the pre-stored voice data; responsive to receiving the indication that the user is authenticated, causing initiation of a communication session between the computing device and the first computing system storing the passively captured global positioning system data of the computing device, the global positioning system data including a plurality of location entries associated with locations of the computing device at a plurality of times and dates within the period of time; receiving, based on the photographic identifying information of the user, and from the first computing system, the plurality of location entries; transmitting, to the second computing system, the received plurality of location entries; receiving, from the second computing system, a first insight related to behaviors of the user, the first insight generated based on processing of less than all of the received plurality of location entries; and displaying the first insight generated based on the portion of the plurality of location entries.
by a computing device having at least one processor, a communication interface and a memory storing instructions that, when executed by the at least one processor, cause the processor to: perform the same capturing and transmitting of GPS data and execute an application on the computing device, executing the application including: the performance of the same or similar activities via the processor and communication interface.
The claim elements may be summarized as the idea of receiving and comparing user photographic identification information so as to authenticate the information and display an insight (e.g., a recommendation, offer, etc.) based on the authenticated user’s location information. However, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …)” grouping of subject matter.
The Examiner notes that photographic identification information used for authentication is very widely known and practiced, such as driver license or other photo ID authentication, mug shots, and virtually all valid passports. The Examiner also notes that voice recognition is also widely known as performed by humans, e.g., when making phone calls, listening to recordings, etc. The instant claims appear to merely indicate or encompass, for example, a “front-facing … self-capture [of] an image of the user” (i.e., a “selfie”) – see claims 4 and 11 – as a computer 
The dependent claims (claims 2-7, 9-14, and 21-22) appear to merely indicate an option to process all location entries to receive and display a second insight and offer via the computing device transmitting and receiving to/from the second computing system (claims 2 and 9), the identifying information being a photographic identification of the user (claims 3 and 10), the identifying information including a self-captured image of the user captured via an image capture device of the computing device (i.e., a “selfie”) (claims 4 and 11), the passive capture and the transmission of global positioning system (“GPS”) data performed by a second application executing in the background of the computing device (claims 5 and 12), requesting the GPS data from the first computing system as stored prior to the request (claims 6 and 13), the location entries including longitude, latitude, time, and date (claims 7 and 14), deactivate the front-facing image capture device after capturing the self-captured image (claim 21), and the application executing on the computing device is downloaded from the second computing system (claim 22). Therefore, the dependent claims appear to be encompassed by the application of the idea and only limit the application of the idea, having the same (if any) additional elements as indicated at the independent claims above.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are a computing device, comprising: a processing unit comprising a processor; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the computing device to: execute an application on the computing device, executing the application, transmit[ing] the identifying information of the user to a first computing system for comparison, initiating a communication session with a second computing system storing pre-stored location data including location entries associated with locations of the computing device at a plurality of times and dates, the location data being associated with the computing device, transmitting, to the first computing system, receiving, from the first computing system (all at claim 1), a method, comprising: by a computing device having at least one processor, a communication interface and a memory storing instructions that, when executed by the at least one processor, cause the processor to: execute an application on the computing device, executing the application including: the performance of the activities via the processor and communication interface (at claim 8), the computing device transmitting and receiving to/from the second computing system (at claims 2 and 9), images captured via an image capture device of the computing device (claims 4 and 11), the passive capture and the transmission of GPS data performed by a second application executing in the background of the computing device (claims 5 and 12), accessing and storing at/by the first computing system prior to the request (claims 6 the application executing on the computing device is downloaded from the second computing system (claim 22).
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. The actual claim activity for the independent claims is merely sending and receiving certain data and displaying – “receive”, “receive”, “transmit”, “initiating a communication session” (i.e., send or transmit), “receiving”, “transmitting”, “receiving”, and “displaying”. The claims merely designate what data is used, and/or when a particular step occurs (i.e., “responsive to …”), so that an “insight” is displayed.
The Examiner notes that the instant claims do not perform the authentication – the computing system of independent claims 1 and 8 merely indicate transmitting the captured information (i.e., photographic and voice data) to another, separate computer (i.e., the second computing system), where the authentication is performed, and then receiving back an indication that the user is authenticated. 
The dependent claims reflect the same additional elements, but also indicate an image capture device of the computing device (claims 4-5 and 11-12), and storage by the second computing system (claims 6 and 13). However, Johnson et al. (U.S. Patent No. 10,402,553, hereinafter Johnson) indicates that “Conventional systems and methods for authentication may apply facial recognition to the user's image. For example, users are asked to capture images of themselves and the images are processed and analyzed by processors on mobile devices” (Johnson at column:lines 1:11-15). Therefore, using an image capture device to capture an image and analyze it for authentication is considered conventional; after all, literally or virtually all drivers licenses and other picture IDs of users are also a conventional means humans have used for decades for verifying or authenticating a person’s identity. Storing of image data for comparison is merely “[s]toring and retrieving information in memory) that MPEP ¶ 2106.05(d)(II) indicates to be established as insignificant, citing to Versata. Therefore, the dependent claims also do not indicate any additional elements that may be considered significantly more than the application of the abstract idea.
Regarding claim 21, the Examiner – as well as many/most other users – turns the camera off on the device being used once the desired/any picture is captured (if for no other reason than to avoid a continuous or large volume of pictures of the 
Regarding claim 22, it does not appear to matter (with respect to eligibility) where the application was downloaded from – if it is the same application and performing the same functions (i.e., literally just receiving and transmitting as indicated by the claims), it would not appear to matter where it was downloaded from. It would appear that only if the application functioned differently based on the download source, and that different functionality were claimed as based on the source (i.e., as opposed to just possibly or perhaps performing an additional function that is permitted to be performed) would the source of download have any impact or significance. Furthermore, the Examiner notes that the “second computing system” from which the application would be downloaded is apparently the “External Data Computing System 740” of Applicant Fig. 8D and Applicant ¶¶ 0113 and 0161; however, this computing system is also indicated by Applicant ¶¶ 0111, 0236, and 0241 as being, or allowed to be, a cloud computing system. Therefore, it would appear that downloading from any computer would be considered to be downloading from the second computing system as part of the cloud that has the application available. As such, first, there does not appear to be any real limitation found here, but second, this is strictly insignificant extra-solution activity and/or a field of use 
As such, the claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. There is no change to any of the computer functions. Therefore, the additional elements appear to merely add insignificant extra-solution activity (e.g., displaying) to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use – the general use of a computer to target a user based on the data collected. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the claimed activity (as indicated above) is merely some form of “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data” (MPEP § 2106.05(d)(II), citing to Symantec, TLI Comms., OIP Techs., and buySAFE, Inc.) and/or “[a]dding insignificant extra-solution activity to the judicial exception” (i.e., the “displaying”; MPEP § 2106.05(I)(A)). As indicated above, any additional elements of the dependent claims also do not amount to significantly more as well-understood, routine, conventional activity (see the citations above).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic 
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, are encompassed by the application of the abstract idea and only limit the application of the idea; therefore, they do not add significantly more than the idea. 
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 10, 12-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (U.S. Patent Application Publication No. 2018/0126951, hereinafter Ricci) in view of Moshfeghi (U.S. Patent Application Publication No. 2011/0035284).

Claim 1: Ricci discloses a computing device, comprising:
a processing unit comprising a processor (see at least, e.g., ¶¶ 0028-0029, sensor data collected and processed by processor, 0043, sensors include processors, 0084; citation by number only hereinafter); and
a memory unit storing computer-executable instructions, which when executed by the processing unit (0043, store instructions, 0063-0064, programming or instructions), cause the computing device to:

transmit the passively captured global positioning system data to a first computing system for storage (0035, “providing geolocation and time”, 0090, “automatic vehicle location system 908”, 0092, “sensed occupant information 916 … [including] historic behavior patterns (such as current or historical user driving behavior, historical user route, destination, and waypoint preferences)”
execute an application on the computing device (0050, 0052, 0063-0064), executing the application including:
receive user input including photographic identifying information of a user (0018, 0086, “Authentication may utilize any authentication technique including facial recognition (of users inside and/or outside of a vehicle), … voice recognition, … etc., and/or combinations thereof.”);
transmit the photographic identifying information of the user to a second computing system for comparison with pre-stored photographic identifying information associated with the user (0019, 0087, “The intelligent vehicle can provide collected information not only to a control source but also to one or more authenticated and verified computing devices. The computing devices, for example, can remotely view, by streaming media, an interior or exterior of the vehicle”, 0089, “in communication with … authentication system 978”);

transmit the voice data to the second computing system for comparison with pre-stored voice data associated with the user (0019, 0087, “The intelligent vehicle can provide collected information not only to a control source but also to one or more authenticated and verified computing devices. The computing devices, for example, can remotely view, by streaming media, an interior or exterior of the vehicle”, 0089, “in communication with … authentication system 978”);
receive, from the second computing system, an indication that the user is authenticated based on the comparison of the photographic identifying information of the user and the pre-stored photographic identifying information and the comparison of the captured voice data to the pre-stored voice data (0018, 0086, 0098, “Authentication can be a single- or multi-factor authentication, 0109, “enable successful authentication”);
causing initiation of a communication session between the computing device and the first computing system storing the passively captured global positioning system data of the computing device, the global positioning system data including a plurality of location entries associated with locations of the computing device at a plurality of times and dates within the period of time (0035, “providing geolocation and time”, 0090, 
Ricci, however, does not appear to explicitly disclose responsive to receiving the indication that the user is authenticated, receiving, based on the photographic identifying information of the user, and from the first computing system, the plurality of location entries; transmitting, to the second computing system, the received plurality of location entries; receiving, from the second computing system, a first insight related to behaviors of the user, the first insight generated based on processing of less than all of the received plurality of location entries; and displaying the first insight generated based on the portion of the plurality of location entries. Moshfeghi, however, further teaches the use of “a mobile device … such as cellular telephones, … PDAs, … laptop computers, tablet computers, smart phones,” etc. to record locations (Moshfeghi at 0035), where “[t]he mobile device receives wireless signals and processes the signals into a location estimate. Typical information used for positioning includes Global positioning System (GPS) signals” (Moshfeghi at 0036), where, “[d]epending on the mobile device's settings, when the live tracking is allowed, the location information is … periodically sent to a certain servers, or is provided upon request” (Moshfeghi at 0079), “a location module application 252 that processes the radio signals and calculates the position of the mobile at any given time” (Moshfeghi at 0043), the geotagging including using date and time as well as latitude and longitude information so that “content generated by applications such as 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the authentication 
The rationale for combining in this manner is that providing location entries and receiving and/or displaying an insight or offers based on less than all the location information is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as motivated by receiving the “benefits associated with location-based content and applications” per Moshfeghi as explained above.

Claim 3: Ricci in view of Moshfeghi discloses the computing device of claim 1, wherein the pre-stored photographic identifying information includes an image of a photographic identification of the user (Ricci at 0018, 0086, authentication by facial recognition as requiring a file image for comparison). 

Claim 5: Ricci in view of Moshfeghi discloses the computing device of claim 1, wherein passively capturing the global positioning data and transmitting the passively captured global positioning system data for storage by the first computing system is performed by a second application executing in the background of the computing device (Moshfeghi at 0036, “The mobile device receives wireless signals and processes the signals into a location estimate. Typical information used for positioning includes Global positioning System (GPS) signals”, as combined above and using the rationale as combined above). 

Claim 6: Ricci in view of Moshfeghi discloses the computing device of claim 1, further including instructions that, when executed, cause the computing device to: generate, based on user input from the user, a request for user data; and transmit the generated request to the first computing system, wherein the passively captured global positioning data is pre-stored prior to generating the request for user data (Moshfeghi at 0053, 0057, 0062, and 0088, searching as a request for content, and may be based on user input as at 0053, the user inputting the email content, as combined above and using the rationale as combined above). 

Claim 7: Ricci in view of Moshfeghi discloses the computing device of claim 1, wherein the plurality of location entries includes longitude and latitude coordinates for each location and a time and date stamp for each location entry (Moshfeghi at 0044, as combined above and using the rationale as combined above).

Claims 8, 10, and 12-14 are rejected on the same basis as claims 1, 3, and 5-7 above since Ricci in view of Moshfeghi discloses a method, comprising: by a computing device having at least one processor, a communication interface and a memory storing instructions that, when executed by the at least one processor, cause the processor to perform the activities and limitations as above at claims 1, 3, and 5-7 (as cited above and per the combination above, using the rationale as above).

. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Moshfeghi and in further view of Want et al. (U.S. Patent Application Publication No. 2014/0222798, hereinafter Want).

Claim 2: Ricci in view of Moshfeghi discloses the computing device of claim 1, but does not appear to explicitly disclose further including instructions that, when executed, cause the computing device to: display an option to process all of the received plurality of location entries; responsive to receiving user input selecting the option to process all of the received plurality of location entries, transmitting an instruction to the second computing system to process all of the received plurality of location entries; receive, from the first computing system and based on the processed all of the received plurality of location entries, at least a second insight and an offer; and display the at least a second insight and the offer. Where the location-based service provision of Moshfeghi is performing a search for information or content related to the location data (Moshfeghi at 0053, 0057, 0062, 0088), it does not appear specific regarding a user option to select data. Want, however, teaches that “the value of information or multimedia content to a given user arises from its link to that user's prior experiences in the real world” (Want at 0014) and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the authentication of Ricci in view of Moshfeghi with the data selection option of Want in order to 
The rationale for combining in this manner is that providing location selection option to consider all location entries to provide and display a second insight and offer is applying a known technique to a known device, method, or product ready for improvement to yield predictable results as motivated by receiving the value and “benefits associated with location-based content and applications” per Want and Moshfeghi as explained above.

Claims 4, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Moshfeghi and in further view of Zhang (U.S. Patent Application Publication No. 2015/0062354).

Claims 4 and 11: Ricci in view of Moshfeghi discloses the computing device and method of claims 1 and 8, further including instructions that, when executed, cause the computing device to:
activate a image capture device of the computing device (Ricci at 0018, 0086, authentication by facial recognition); and 
self-capture an image of the user via the image capture device, wherein the user input including photographic identifying information of the user includes the self-captured image of the user (Ricci at 0018, 0086, authentication by facial recognition). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the authentication of Ricci in view of Moshfeghi with the convenience or utility of front-facing cameras per Zhang order to self-capture an image of the user via use of a front-facing camera since the front-facing camera prevalent, or becoming prevalent, in devices such as smartphones and tablets is useful for capturing a user’s self-portrait.
The rationale for combining in this manner is that self-capture of an image of the user via use of a front-facing camera or image capture device is applying a known 

Claim 21: Ricci in view of Moshfeghi and in still further view of Zhang discloses the computing device of claim 4, further including instructions that, when executed, cause the computing device to: deactivate the front-facing image capture device after capturing the self-captured image (Zhang at 0016, deactivate the camera; using the combining and rationale as at the combination above; the Examiner noting that the deactivation would be, or must be, after the taking of the picture since the deactivation disables the camera from capturing images – as such, deactivation before or during the self-image capture would result in no image)

Response to Arguments
Applicant's arguments filed 9 June 2021 have been fully considered but they are not persuasive.

Applicant first comments on the earlier Examiner Notes, but this concern is moot since the amendments were accepted. The Examiner herein notes that the earlier Examiner Notes were in reference to location information AND machine learning, not just the location information.

Remarks at 10); however, the claims indicate user input (i.e., a photograph and voice data) that is sent to a separate, distinct system (i.e., the second computing system) for authentication, such that when the user is authenticated, an “insight” (such as advertising or marketing materials) is sent to the user. This is merely a form of location-based advertising as indicated above. Only the authentication would possibly appear unique to the claims; however, that authentication is NOT done at the claimed device or system – it is literally outside the scope of the claims in that the claims merely indicate the user providing input in the form of the photograph and voice data. This does not indicate that the claims are “necessarily rooted in technology” since image and voice recognition are what humans have done for literally centuries, and the claims merely use the generic functions of a generic device to gather the data (e.g., take a photograph and capture voice data) such that it can be sent somewhere else. The location-based advertising being claimed appears by precedent to be a recognized abstract idea – see at least Affinity Labs v. Amazon.com and Intellectual Ventures v. Cap One Bank ‘382 patent (cited by the Affinity Labs decision as establishing this as an abstract idea).
Applicant then alleges that “the claims integrate any alleged abstract idea into ‘a practical application’" (Remarks at 12). Applicant attempts to support this allegation by indicating that “the claims recite several particular devices interacting, causing Id.); however, the “particular devices” are merely generic or generalized computers such as a/the “first computing system” and “second computing system”. Further, the “sessions”, “transmission[s]”, “particular steps”, etc. at the claims is merely “Receiving or transmitting data over a network” that MPEP § 2106.05(d)(II) indicates as insignificant per the precedent of Symantec, TLI Comms., OIP Techs., and buySAFE. Applicant then alleges that “Clearly features such as” every element of the claim (except the user input and transmission of the photographic identifying information of a user) “integrate any alleged abstract idea into a practical application” (Remarks at 12-13). This is not an argument indicating what element or why an element, or a combination of elements, overcomes the rejection – this is a general allegation of patentability that implies that even Applicant cannot specifically identify the practical application or how the claim elements (individually or as a combination) constitute a practical application. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.
Regarding the analysis of data and executing particular steps based on the analysis of the data, as argued, the Examiner notes that this is part of the abstract idea – targeting the user based on location information. Therefore, this is NOT related to an additional element that may constitute a practical application.

Applicant then argues the prior art rejections under § 103, alleging that the references did/do not teach processing less than all the location entries (Remarks at 16). Where this had appeared evident in Haukioja, the new grounds of rejection moot that issue, and the Examiner includes reference to such teaching(s) in the references and rejections above.
Applicant then alleges that Haukioja does not communicate to store the GPS data and that the references do not teach capturing and using voice data (Id. at 16-17); however, this is moot in view of the new grounds of rejection above.
Applicant relies on the above allegations with respect to the other claims; therefore, the Examiner relies on the explanations above.
Therefore, the argument(s) are considered not persuasive – please see the current rejections as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following NPL all discuss the highly popular use of a selfie to authenticate a user (e.g., Facebook, MasterCard, and Uber to name a few are indicated as using this) for at least several years before Applicant’s filing:

Cook, Steve, How the selfie is revolutionizing mobile payments!, from Finextra.com, downloaded from https://www.finextra.com/blogposting/12336/how-the-selfie-is-revolutionising-mobile-payments on 17 December 2020, and dated 8 March 2016.
Thadani, Trisha, Companies Try Out Selfies as Password Alternatives, from The Wall Street Journal, downloaded from https://www.wsj.com/articles/companies-try-out-selfies-as-password-alternatives-1476661046 on 17 December 2020, and dated 17 October 2016.
Liao, Shannon, Facebook uses selfies as login authentication for suspicious activity, from TheVerge.com, downloaded from https://www.theverge.com/2017/11/29/16716278/facebook-tests-selfies-login-verification-face on 17 December 2020, and dated 29 November 2017.
MasterCard unveils ‘selfie’ security checks, says heartbeat authentication could follow, from TheVerge.com, downloaded from https://www.theverge.com/2016/2/23/11098540/mastercard-facial-recognition-heartbeat-security on 17 December 2020, and dated 23 February 2016.
Strom, David, The Rise of the Selfie Authentication as a New Security Factor, from SecurityIntelligence.com downloaded from https://securityintelligence.com/the-rise-of-the-selfie-authentication-as-a-new-security-factor/ on 17 December 2020, and dated 27 July 2016.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622